Title: To George Washington from Egbert Benson, 14 June 1783
From: Benson, Egbert
To: Washington, George


                  
                     Sir
                     New York June 14. 1783
                  
                  We do ourselves the Honor to acknowledge the receipt of your Excellency’s Letter of the 2d instant, covering the Act of Congress of the 26th ulto, and We also do ourselves the honor to transmit your Excellency a Copy of a Memorial which We presented to Sir Guy Carleton on Monday last, to which We have not as yet received our answer, except a Verbal Message by his Deputy Secretary that he did not conceive an answer at this time necessary.
                  Your Excellency will recollect, that in answering our Claim for Restitution in the Case of Mr Vanderburgh Sir Guy Carleton intimated, an impropriety in the Claim as the Property was not suggested to be in danger of being sent away; this left room for an idea that possibly Property about to be sent away would be restored, and We apprized your Excellency That We should take the first fair occasion, which should present itself, to remove all doubt on this point, and with this View we made the Requisition in behalf of Mr Lott, and We conceive it is now reduced to a certainty that all applications for the Delivery of Property will be fruitless and We shall therefore desist from them.
                  That Part of the memorial which is in the nature of a Remonstrance is in Consequence of the Resolution of Congress, and your Excellency’s Letter which accompanied it.
                  Yesterday We assisted in Superintending Embarkation, consisting of fourteen Transports bound for Nova Scotia, having on board as nearly as we could estimate about three thousand souls, among which were at least one hundred and thirty negroes who appeared to be the property of the Citizens of the United States, and as this Embarkation was made since We presented our Memorial, and as it were in the face of it, We submit it to your Excellency, whether it is necessary for us further to Remonstrate to Sir Guy Carleton against his permitting Slaves the property of American Subjects to leave this place and could Wish to receive your Excellency’s Directions on that subject.  We have the Honor to be Your Excellency’s Most Obedt Servts
                  
                     Egbt Benson
                     Danl Parker
                     
                  
                Enclosure
                                    
                     
                        New York June 9th 1783
                     
                     The Undersigned Commissioners, in behalf of the United States of America, do Represent to your Excellency, that on Friday last the Board composed of the Commissioners appointed by your Excellency and of the undersigned, examined into the Claim of Mr Philip Lott to a negro named Thomas Francis, now on board a Vissel called the Fair American in this Harbour and about to be carried off to the Island of Jamaica; that on such examination it appeared to the Board, that Mr Lott purchased the aforementioned negro from Mr Elihu Spencer of New Jersey, and that the said negro came within the British Lines the second day of November last, and was inlisted by Captain Thelwall in a corps distinguished by the name of the Jamaica Rangers.  Captain Thelwall produced to the Board a Certificate from the Commandant of this City that the said negro came within the British Lines under the sanction of the Proclamation respecting negroes.
                     The Undersigned therefore, in conforming to that part of their Commission whereby they are required, "to attend particularly to the due execution of that part of the seventh Article of the Provisional Treaty where it is agreed His Britannic Majesty shall withdraw his Armies &ca without causing any destruction or carrying away any negroes or other property of the American Inhabitants," do request of your Excellency, that the said Captain Thelwall may be prohibited from carrying away the said negro; and in conformity to that part of their Commission whereby they are required "to obtain the delivery of all negroes and other property of the Inhabitants of the United States in the Possession of the British Forces or any Subjects of or Adherents of his Brittanic Majesty," do further Request of your Excellency that the said negro may be delivered to Mr Lott.
                     The Undersigned do themselves the honor herewith to transmit to your Excellency a copy of an Act of the United States in Congress assembled of the 26th of May last, which has been transmitted to them by His Excellency General Washington with directions to pay strict attention to the injunctions of Congress contained in the said Act, and as the Undersigned are by their Commission injoined to Represent to the Commander in Chief of the British Forces in this City every Infraction of the Articles of Peace, it therefore becomes their duty to remonstrate to your Excellency against your permitting any negroes, the property of the Citizens of these States to leave this City, and to insist on a discontinuance of that Measure.  
                     
                        Egbert Benson
                        Will. S. Smith
                        Danl Parker
                     
                  
                  
               